DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Species 1 (claims 1-6, 9, 10 and 12-13) in the reply filed on 04/22/2021 is acknowledged. Claims 7, 8, 11, 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, Species 2-4, there being no allowable generic or linking claim. 
Claims 12 and 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species D (Fig. 17B), there being no allowable generic or linking claim. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/15/2019 and 04/14/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ino et al. [US 2019/0296122 A1], “Ino.”

Regarding claim 1, Ino discloses a memory device (Fig. 6 and 7), comprising: 
a semiconductor channel (Fig. 7, 10); 
a gate electrode (WL, ¶[0102]); and 
a stack (as shown in Fig. 7) located between the semiconductor channel (10) and the gate electrode (WL), the stack including, from one side to another, a first ferroelectric material portion (61), a second ferroelectric material portion (32), and a gate dielectric portion (40) that contacts the semiconductor channel (10). (The Examiner notes the stack is the region from the top of a gate electrode (WL) layer to the bottom of same gate electrode).

Regarding claim 2, Ino disclose claim 1, Ino further discloses the memory device comprises a three-dimensional memory device (Fig. 6 and 7) containing an alternating stack (12 & WL) of insulating layers (Fig. 7, 12) and electrically conductive layers (¶[0102]) comprising gate electrodes (WL) located over a substrate (¶[0100] teaches a substrate, though not illustrated); 
the gate electrode (WL) comprises one of the electrically conductive layers (as shown in Fig. 7, ¶[0102]); 
the semiconductor channel (10) comprises a vertical semiconductor channel vertically extending through the alternating stack; 
a vertical stack of ferroelectric memory cells (31-33) is located at each level of the electrically conductive layers (WL, as shown); and the stack is a lateral stack which comprises one of the ferroelectric memory cells (as shown in Fig. 7).

Regarding claim 3, Ino discloses claim 2, Ino further discloses each of the gate dielectric portions (40) comprises a respective portion of a gate dielectric layer that vertically extends from a bottommost one of the electrically conductive layers to a topmost one of the electrically conductive layers ( as shown in Fig. 7).

Regarding claim 5, Ino discloses claim 2, Ino further discloses each of the insulating layers (Fig. 7, 12) contacts a first ferroelectric material contained within the first ferroelectric material portions (61) of the memory film: and each of the insulating layers (12) is spaced from a second ferroelectric material contained within the second ferroelectric material portions (62) 

Regarding claim 9, Ino discloses claim 2, Ino further discloses inter-ferroelectric dielectric portions (41) located between the first ferroelectric material portion (61) and the second ferroelectric material portion (62). (The Examiner notes the term portions is referring to the section from the top of the insulating layer/gate electrode to the bottom of the same insulating layer).

Regarding claim 10, Ino discloses claim 9, Ino further discloses each of the inter-ferroelectric dielectric portions (Fig. 7, 41) comprises a respective portion of an inter-ferroelectric dielectric layer that vertically extends from a first horizontal plane including a bottom surface of a bottommost one of the electrically conductive layers to a second horizontal plane including a top surface of a topmost one of the electrically conductive layers (as shown in Fig. 7); each of the first ferroelectric material portions (61) comprises a respective portion of a first ferroelectric material layer that vertically extends from the first horizontal plane to the second horizontal plane (as shown), and each of the second ferroelectric material portions (62) comprises a respective portion of a second ferroelectric material layer that vertically extends from the first horizontal plane to the second horizontal plane (as shown).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ino et al. [US 2019/0296122 A1], “Ino”  as applied to claim 2 above, and further in view of Rabkin et al., [US 2015/0076586 A1], “Rabkin”.

Regarding claim 4, Ino discloses claim 2, Ino further discloses a plurality of memory stack structures (Fig. 6, MS), wherein each of the memory stack structures comprises a memory film and an additional vertical semiconductor channel (as shown in Fig. 7 and ¶[0096]), and the memory film comprises the vertical stack of ferroelectric memory cells: drain regions (SGD) and a source region (CSL) (Fig. 6).  While Ino provided the circuit diagram and a portion of the memory structure, Ino does not provide layout for a plurality of memory stack structures 
However, it is well-known in the semiconductor art to have a 3D memory structure with a plurality of memory stack.  Rabkin discloses a memory device structure (Fig. 1N) which includes a plurality of memory stack structures (50) vertically extending through the alternating stack (42/32), wherein each of the memory stack structures comprises a memory films (50) and an additional vertical semiconductor channel (60/62). Through-stack channel (60) includes an electrically doped (i.e., p-doped or n-doped) polycrystalline material (¶0072).  Drain regions (72) contacting a top end of a respective one of the vertical semiconductor channels (60/62) and having a doping of an opposite conductivity type of the vertical semiconductor channels (¶[0116]).  A source region (12) located in a semiconductor material layer (10) underlying the alternating stack and located in, or on, the substrate (as shown in Fig. 1N).
Therefore, it would have been obvious to one of ordinary skill in the art to before the effective filing date of the invention to have a plurality of memory stack structures with source and drain regions connected to the semiconductor channels as taught in Rabkin in the device of Ino such that a plurality of memory stack structures vertically extending through the alternating stack, drain regions contacting a top end of a respective one of the vertical semiconductor channels and having a doping of an opposite conductivity type of the vertical semiconductor channels: and a source region located in a semiconductor material layer underlying the 

Regarding claim 6, Ino discloses claim 2, Ino does not discloses a barrier dielectric portion located between the gate electrode and the first ferroelectric material portion.
However, Rabkin discloses a NAND string memory device with gate electrodes (Fig. 1L, 42) and a memory stack (50). The interface between the gate and memory stack is a barrier layer (82) which serves as an insulating layer for the gate electrode. 
Therefore, it would have been obvious to one of ordinary skill in the art to before the effective filing date of the invention to include a barrier layer as taught in Rabkin in the device of Ino such that barrier dielectric portion located between the gate electrode and the first ferroelectric material portion (¶[0099] of Rabkin).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRIYA M RAMPERSAUD whose telephone number is (571)272-3464.  The examiner can normally be reached on Mon-Wed 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PRIYA M. RAMPERSAUD
Examiner
Art Unit 2891


/P.M.R/Examiner, Art Unit 2891                                                                                                                                                                                                        

/MARK W TORNOW/Primary Examiner, Art Unit 2891